DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/17/2021 has been entered.  Claims 1, 3-4, 11, 13, 15-21, 23-24 and 26 remain pending in the present application.
Allowable Subject Matter
Claims 1, 3-4, 11, 13, 15-21, 23-24 and 26 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Final Rejection Action dated 2/4/2021, the Examiner objected to claims 2, 22 and 25 as including allowable subject matter but being dependent upon a rejected base claim.  The Applicant has amended claims 1, 21 and 24 to include the allowable subject matter of claims 2,22 and 25, therefore amending the claims over the prior art of record.  Also in the Final Rejection, the Examiner rejected claims 2, 22 and 25 as being indefinite.  However, upon further consideration and after considering the arguments set by the Applicant in the Remarks dated 3/17/2021, the Examiner has withdrawn those rejections.  Claims 2, 22 and 25 refer to a magnetic connection between the horizontal arm and the receptacle member which function to secure the two together when the vertical arm is laid flat against the base (as can be seen in Fig. 9).  In claims 1, 21 and 24, the Applicant broadly claims a magnet and magnetic connection occurring between the receptacle member and the vertical arm, thereby requiring the receptacle member to either include a magnet or be made out of magnetic material (ferrous material). . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632